        Case 4:20-cv-00076-BMM Document 15 Filed 10/26/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

WESTERN ORGANIZATION OF )
RESOURCE COUNCILS, et al., )
                           )
      Plaintiffs,          )                Case No. 4:20-cv-00076-BMM-JTJ
                           )
v.                         )
                           )                ORDER GRANTING
U.S. BUREAU OF LAND        )                DEFENDANT’S UNOPPOSED
MANAGEMENT,                )                MOTION FOR EXTENSION OF
                           )                TIME TO RESPOND TO THE
      Defendant,           )                COMPLAINT
                           )
and                        )
                           )
STATE OF WYOMING,          )
                           )
      Intervenor Defendant )



      Defendant United States Bureau of Land Management has moved,

unopposed, for a three-week extension of time to file its response to Plaintiffs’

complaint. For good cause shown therein, Defendant’s motion is GRANTED.

Defendant’s response to Plaintiffs’ complaint shall be filed on or before

November 23, 2020.

      DATED this 26th day of October, 2020.
